DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 16, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 20, the claim recites “first and second frame members” but claim 19 from which it depends recites “a frame member”. It is unclear if the first and 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 9, 11, 13-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/101680 A1 to Parra (See translation).

EXAMINER NOTE:
	The recitations that begin with “optionally” are in fact interpreted as “optional” and are not required by the claims. 

Regarding claim 1, Parra discloses a mitre joint for a metallic frame (object of invention, Paragraph 1) of a fenestration unit, the joint comprising: first and second 
Regarding claim 2, wherein the first arm is configured to support the first fastener and the second arm is configured to support the second fastener (Fig.6).  
Regarding claim 3, wherein each frame member profile defines at least two projections (11) extending from the profile to engage said fastener.  
Regarding claim 7, wherein each projection extends from the respective frame 30member profile in a radial direction (projections of 11 extend toward the center of the hollow profile).  
Regarding claim 9, wherein each connector arm defines a support (top notch of 1, seen in Figure 3; projections 11 sit inside of the notch) for each 5projection, each support being configured to contact said projection when the connector arm extends within the respective frame member (sits in notch).  
Regarding claim 11, wherein the at least two projections are configured to locate the first and second arms within the respective frame member profile (11 locates 1 within the profile).
Regarding claim 13, wherein each connector arm is configured to engage the respective fastener (hole 5).
Regarding claim 14, wherein an outer edge of each frame member defines an aperture (open bottom end of the frame, Fig.4) configured to provide adjustment access to the fastener configured to engage the remaining frame member.  
Regarding claim 15, wherein each fastener is a threaded fastener (self-tapping screws, 16), 30wherein each fastener is a self-tapping threaded fastener (16).
Regarding claim 16, wherein the first connector arm meets the second connector 5arm such that the angle between a longitudinal axis of each of the connector arms is between 60 and 120 degrees (1, Fig.1; 90 degrees), preferably between 75 and 105 degrees (1, Fig.1; 90 degrees).  
Regarding claim 17, wherein the frame members are at least partially of metallic material (object of invention, Paragraph 1).  
Regarding claim 18, Parra discloses a connector for connecting first and second frame members to form a mitre joint 10wherein the connector (1) comprises a first arm (vertical arm of 1) configured to extend within a hollow profile defined by the first frame member (Fig.6), and a second arm (horizontal arm of 1) configured to extend within a hollow profile defined by the second frame member (Fig.6); and first and second fasteners (16, 16) configured to secure the first and second frame members to the connector (Fig.6); 15wherein a longitudinal axis of each of the first and second fasteners is 
Regarding claim 19, Parra discloses a frame component (frame members, Fig.4, shown at mitre joint, Fig.6) for a fenestration unit, the frame component comprising a 20frame member (Fig.4, Fig.6) having a hollow metallic profile (object of invention, Paragraph 1) arranged to receive a connector (1) for securement of the frame member to a further frame member; wherein the profile defines at least two projections (projection 11) extending from the profile to engage a fastener (16) arranged to secure said connector to the frame member.  

Claim(s) 1-3, 7, 9-11, and 13-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 2 107 293 to Hemmen (see Translation).

Regarding claim 1, Hemmen discloses a mitre joint for a metallic frame (Paragraph [0001]) of a fenestration unit, the joint comprising: first and second frame members (frames 2); a connector (1) configured to locate the first and second frame members in relation to one 5another (second frame member not shown but miter joint exploded in Fig.1); and first and second fasteners (6, 7) configured to secure the first and second frame members to the connector; wherein the connector comprises a first arm (3) configured to extend within a hollow profile defined by the first frame member 
Regarding claim 2, wherein the first arm is configured to support the first fastener and the second arm is configured to support the second fastener (16, 17, 31, 32).  
Regarding claim 3, wherein each frame member profile defines at least two projections (projections forming 27) extending from the profile to engage said fastener.  
Regarding claim 7, wherein each projection extends from the respective frame 30member profile in a radial direction (extend inwardly into the hollow frame portion).  
Regarding claim 9, wherein each connector arm defines a support (16, 17) for each 5projection, each support being configured to contact said projection when the connector arm extends within the respective frame member (27 slides into 17).  
Regarding claim 10, wherein each support comprises a channel (16, 17) configured to receive the projection.  
Regarding claim 11, wherein the at least two projections are configured to locate the first and second arms within the respective frame member profile (the projections sliding into the channel, locates the arms within the frame).
Regarding claim 13, wherein each connector arm is configured to engage the respective fastener (31, 32).
Regarding claim 14, wherein an outer edge of each frame member defines an aperture (33) configured to provide adjustment access to the fastener configured to engage the remaining frame member.  
Regarding claim 15, wherein each fastener is a threaded fastener (6, 7). 
Regarding claim 16, wherein the first connector arm meets the second connector 5arm such that the angle between a longitudinal axis of each of the connector arms is between 60 and 120 degrees (connector 1, 90 degrees), preferably between 75 and 105 degrees (connector 1, 90 degrees).  
Regarding claim 17, wherein the frame members are at least partially of metallic material (Paragraph [0001]).  
Regarding claim 18, Hemmen discloses a connector for connecting first and second frame members (2, second frame member not shown, but connects at the miter, Fig.1) to form a mitre joint 10wherein the connector (1) comprises a first arm (3) configured to extend within a hollow profile defined by the first frame member (2, Fig.1), and a second arm (4) configured to extend within a hollow profile defined by the second frame member (not shown, Fig.1); and first and second fasteners (6, 7) configured to secure the first and second frame members to the connector;  15wherein a longitudinal axis of each of the first and second fasteners is configured to be parallel to a longitudinal axis of the respective connector arm (axis of 6/7 is parallel to respective axis of 3,4); and wherein each of the first and second fasteners is configured to engage 
Regarding claim 19, Hemmen discloses a frame component for a fenestration unit, the frame component comprising a 20frame member (1) having a hollow metallic profile (Paragraph [0001]) arranged to receive a connector (1) for securement of the frame member to a further frame member (other frame member not shown); wherein the profile defines at least two projections (projections forming 27) extending from the profile to engage a fastener (6/7) arranged to secure said connector to the frame member.  

Claims 1-8, 11, 13-16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 196 14 942 A1 to Kahl.

Regarding claim 1, Kahl discloses a mitre joint for a metallic frame of a fenestration unit, the joint comprising: first and second frame members (1, 1); a connector (2) configured to locate the first and second frame members in relation to one 5another (Fig. 2/3); and first and second fasteners (6, 6) configured to secure the first and second frame members to the connector (Fig.2); wherein the connector comprises a first arm (3) configured to extend within a hollow profile defined by the first frame member (1), and a second arm (3) configured to extend within a hollow 10profile defined by the second frame member (1); wherein a longitudinal axis of each of the first and second fasteners is configured to be parallel to a longitudinal axis of the respective connector arm (axis of 6 is parallel to axis of respective 3); and wherein each of the first 
Regarding claim 2, wherein the first arm (3) is configured to support the first fastener (6) and the second arm (3) is configured to support the second fastener (6).  
Regarding claim 3, wherein each frame member profile defines at least two projections (threads 7) extending from the profile to engage said fastener (6).  
Regarding claim 4, wherein less than 50% of a periphery of each fastener is 20engaged by the projections (threads engages only top and bottom of fasteners).  
Regarding claim 5, wherein each projection of a frame member engages the fastener at an engagement point (top and bottom there the threads engage the screw), and wherein the projections are configured such that the engagement points are equidistant about a periphery of the fastener (top and bottom, equally spaced along length).  
Regarding claim 6, wherein each frame member profile defines an even number 25of projections (pairs , top and bottom will be even numbers of threads), wherein each projection of a frame member engages the fastener at an engagement point (top and bottom of screw), and wherein the projections are configured such that the engagement points are arranged in pairs about a periphery of the fastener (top and bottom pairs).
Regarding claim 7, wherein each projection extends from the respective frame 30member profile in a radial direction (each thread 7 extends toward center of the hollow channel 4).  
Regarding claim 8, wherein each fastener is a threaded fastener (6), and wherein each projection of a respective frame member extends to a minor diameter of 
Regarding claim 11, wherein the at least two projections are configured to locate the first and second arms within the respective frame member profile (arms slide into channel 4 and are bordered by the threads 7).
Regarding claim 13, wherein each connector arm is configured to engage the respective fastener (fasteners are inserted into the arms 3).
Regarding claim 14, wherein an outer edge of each frame member defines an aperture (14) configured to provide adjustment access to the fastener configured to engage the remaining frame member.  
Regarding claim 15, wherein each fastener is a threaded fastener (6).
Regarding claim 16, wherein the first connector arm (2) meets the second connector 5arm such that the angle between a longitudinal axis of each of the connector arms is between 60 and 120 degrees (90-degree angle), preferably between 75 and 105 degrees (90-degree angle).  
Regarding claim 18, Kahl discloses a connector for connecting first and second frame members (1, 1) to form a mitre joint 10wherein the connector (2) comprises a first arm (3) configured to extend within a hollow profile defined by the first frame member (1), and a second arm (3) configured to extend within a hollow profile defined by the second frame member (1); and first and second fasteners (6,6) configured to secure the first and second frame members to the connector; 15wherein a longitudinal axis of each of the first and second fasteners is configured to be parallel to a longitudinal axis of the respective connector arm (axis of 6 is parallel to axis of respective 3); and wherein each .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/101680 A1 to Parra in view of US 10,370,893 B2 to Hooper Jr. et al. (Hooper).

Regarding claim 20, Parra discloses a metal frame, but does not disclose comprising first and second frame 25members arranged to receive respective connectors, 
Hooper discloses providing aluminum first and second frame members (12, 14) with a thermal break (16, 24) of lower thermal conductivity (plastic and foam have a lower thermal conductivity) than the frame members.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the frame of Parra with two frame members separated by a thermal break material so to provide a fenestration frame which transfers less heat through the framing members, thereby saving energy within the building where the frame is installed. Providing thermal breaks to metal frame elements is a notoriously well know procedure.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 2 107 293 to Hemmen.

Regarding claim 12, Hemmen discloses wherein each of the hollow profiles comprises an inside edge (bottom horizontal surface of Fig.3) 15and an outside edge (top horizontal surface of Fig.3), and wherein the projections (projections forming 27) are configured to engage each fastener.
Hemmen appears to disclose in the figures where an axis of the fastener (would be centered within 27, Fig.3) is in close relationship to the centerline of the profile of Fig.3, but does not specifically disclose the longitudinal axis of said fastener is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have located the connection of the fastener near the centerline of the profile so to control the center of mass of the combined profiles, and further to space the fasteners from the exterior edge of the profiles, thereby protecting the fasteners from contact, dirt, debris, etc.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  DE 2 107 293 to Hemmen in view of US 10,370,893 B2 to Hooper Jr. et al. (Hooper).

Regarding claim 20, Hemmen discloses a metal frame, but does not disclose comprising first and second frame 25members arranged to receive respective connectors, the frame members separated by a thermal break of lower thermal conductivity than the frame members.
Hooper discloses providing aluminum first and second frame members (12, 14) with a thermal break (16, 24) of lower thermal conductivity (plastic and foam have a lower thermal conductivity) than the frame members.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the frame of Hemmen with two frame members separated by a thermal break material so to provide a fenestration frame which transfers less heat through the framing members, thereby saving energy within .

Claims 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 196 14 942 A1 to Kahl in view of US 10,370,893 B2 to Hooper Jr. et al. (Hooper).

Regarding claim 17, Kahl does not specifically disclose wherein the frame members are at least partially of metallic material.  
Hooper discloses forming frame members at least partially from a metallic material (Column 5, lines 10-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the framing elements of Khal from aluminum as taught by Hooper so to provide lightweight framing members which are structurally strong and resistant to effects from the weather.
Regarding claim 19, Kahl discloses a frame component for a fenestration unit, the frame component (1) comprising a 20frame member (1) having a hollow profile arranged to receive a connector (2) for securement of the frame member to a further frame member (Fig.1); wherein the profile defines at least two projections (threads 7) extending from the profile to engage a fastener (fasteners 6 engages threads 7)  arranged to secure said connector to the frame member.  
Kahl does not specifically disclose wherein the frame members are at least partially of metallic material.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the framing elements of Khal from aluminum as taught by Hooper so to provide lightweight framing members which are structurally strong and resistant to effects from the weather.
Regarding claim 20, Kahl does not disclose comprising first and second frame 25members arranged to receive respective connectors, the frame members separated by a thermal break of lower thermal conductivity than the frame members.
Hooper discloses providing aluminum first and second frame members (12, 14) with a thermal break (16, 24) of lower thermal conductivity (plastic and foam have a lower thermal conductivity) than the frame members.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the frame of Kahl with two frame members separated by a thermal break material so to provide a fenestration frame which transfers less heat through the framing members, thereby saving energy within the building where the frame is installed. Providing thermal breaks to metal frame elements is a notoriously well know procedure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160. The examiner can normally be reached Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635